                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

MICHAEL D. MCCAIN, SR.,

      Plaintiff,                         Case No. 2:15-cv-1262

vs.

CHAROLETTE JENKINS, et al.,              District Judge Michael H. Watson
                                         Magistrate Judge Michael J. Newman
     Defendants.
______________________________________________________________________

   REPORT AND RECOMMENDATION1 THAT PRO SE PLAINTIFF’S MOTION FOR AN
   EXTENSION OF TIME TO FILE A NOTICE OF APPEAL (DOC. 132), WHETHER
      CONSTRUED AS A MOTION OR AS A REQUEST FOR LEAVE TO FILE AN
                   INTERLOCUTORY APPEAL, BE DENIED
______________________________________________________________________

      This prisoner civil case is before the Court on pro se Plaintiff’s

motion for an extension of time to file a notice of appeal (doc. 132)

regarding two Orders filed by the undersigned (docs. 113, 125).            The

first Order Plaintiff seeks to appeal is an October 5, 2018 Order

concerning pretrial issues and the grant of Plaintiff’s request for

discovery sanctions against Defendants.       Doc. 113. The second Order at

issue concerned issues regarding Plaintiff’s receipt of a service copy

of the October 5th Order.     Doc. 125.    In other words, both Orders are

interlocutory, not final decisions.

      Generally, “courts of appeals . . . shall have jurisdiction of

appeals from all final decisions of the district courts of the United

States.”    28 U.S.C. § 1291.      Interlocutory orders not dealing with

injunctive relief as set forth in 28 U.S.C. § 1292(a) may be appealed

only if a judge finds that the order involves “a controlling question



      1 Attached hereto is a NOTICE to the parties regarding objections to this
Report and Recommendation.
of law as to which there is substantial ground for difference of opinion

and that an immediate appeal from the order may materially advance the

ultimate termination of the litigation[.]”   28 U.S.C.     § 1292(b).   The

Orders at issue here do not meet the requirements of 28 U.S.C. § 1292(b)

in that, inter alia, an immediate appeal of these Orders will not

materially advance the ultimate termination of this case.

     Because the Orders Plaintiff seeks to appeal are not appealable at

this time, the undersigned RECOMMENDS that his motion for an extension

of time to file a notice of appeal (doc. 132) be DENIED.    Insofar as pro

se Plaintiff’s motion can liberally be construed as a request for leave

to file an interlocutory appeal, the undersigned RECOMMENDS that such

request likewise be DENIED.


Date: January 24, 2019                 s/ Michael J. Newman
                                       Michael J. Newman
                                       United States Magistrate Judge




                                   2
                         NOTICE REGARDING OBJECTIONS

     Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file

specific, written objections to the proposed findings and recommendations

within FOURTEEN days after being served with this Report and Recommendation.

This period is not extended by virtue of Fed. R. Civ. P. 6(d) if served on

you by electronic means, such as via the Court’s CM/ECF filing system.   If,

however, this Report and Recommendation was served upon you by mail, this

deadline is extended to SEVENTEEN DAYS per Fed. R. Civ. P. 6(d).     Parties

may seek an extension of the deadline to file objections by filing a motion

for extension, which the Court may grant upon a showing of good cause.

     Any objections filed shall specify the portions of the Report and

Recommendation objected to and shall be accompanied by a memorandum of law

in support.   If the Report and Recommendation is based, in whole or in part,

upon matters occurring of record at an oral hearing, the objecting party

shall promptly arrange for the transcription of the record, or such portions

of it as all parties may agree upon or the Magistrate Judge deems sufficient,

unless the assigned District Judge otherwise directs.

     A party may respond to another party’s objections within FOURTEEN days

after being served with a copy thereof.   As noted above, this period is not

extended by virtue of Fed. R. Civ. P. 6(d) if served on you by electronic

means, such as via the Court’s CM/ECF filing system.       If, however, this

Report and Recommendation was served upon you by mail, this deadline is

extended to SEVENTEEN DAYS per Fed. R. Civ. P. 6(d).

     Failure to make objections in accordance with this procedure may

forfeit rights on appeal.   See Thomas v. Arn, 474 U.S. 140, 153-55 (1985);

United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                      3
